Citation Nr: 0611993	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to September 1945.  He died in April 2002.  The 
appellant is advancing her claim as the veteran's widow.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO).  

In communications dated July 2003, January 2004, and October 
2004, the appellant raises the issue of entitlement to 
compensation under 38 U.S.C.A. § 1318.  This matter has not 
been developed or adjudicated for the Board's review and is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran died in April 2002; his death certificate 
lists the cause of death as cardiorespiratory arrest due to 
cancer of the prostate.

2.  The veteran was not service-connected for any 
disabilities during his lifetime.

3.  Cancer of the prostate was not manifested during the 
veteran's period of active duty service, nor was it otherwise 
related to such service.

4.  There is no objective medical evidence showing that a 
disability that originated in service, or a service-connected 
disability, caused or contributed to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R.       §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The June 2004 statement of the 
case, the May 2003 notice of the RO rating decision, and 
April 2003 and August 2004 letters informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in April 2003 and August 
2004, the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the April 2003 letter was sent to the 
appellant prior to the May 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board also notes that the April 2003 and August 2004 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  As the present appeal 
involves the issue of service connection for cause of death, 
VA believes that the Dingess/Hartman analysis must be 
applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for cause of 
death, but there has been no notice of the types of evidence 
necessary to establish an effective date for any service 
connection granted.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2003 in which it advised the 
appellant of the need to submit evidence demonstrating the 
existence of the claimed disability.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for cause of death, 
any questions as to the effective date to be assigned are 
rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Medical records have been obtained 
from every source identified by the appellant and are 
associated with the claims folder.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The veteran was not service-connected for any disability at 
the time of his death.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The death certificate shows the cause of death as 
cardiorespiratory arrest due to cancer of the prostate.  A 
review of the veteran's medical records reveals no evidence 
of prostate cancer or cardiorespiratory difficulty during 
service or at anytime in close proximity to service.  Service 
records, including medical records, are devoid of reference 
to prostate cancer.  His June 1945 enlistment examination 
indicates that he was physically qualified for service, and 
on his personal record the veteran answered "yes" to the 
question of whether, to the best of his knowledge and belief, 
he was sound and well.  On an Affidavit for Philippine Army 
Personnel, signed by the veteran in April 1946, the word 
"none" was typed onto the line for reporting wounds and 
illness during service.  

The Board notes that the veteran filed a service connection 
claim for chronic bronchitis in November 1975; this claim 
makes no mention of a prostate disability.  Likewise, the 
veteran's June 2001 service connection claims for 
hypertensive cardiovascular disease and for influenza with 
pneumonia and weak lungs do not raise the issue of prostate 
cancer, nor does his request to reopen a claim of service 
connection for pulmonary tuberculosis based on new and 
material evidence.  Private medical records from July 1996 to 
November 1999 submitted in connection with the June 2001 
claims make no mention of prostate cancer, and neither does 
an April 2001 affidavit from a doctor who had treated the 
veteran since 1945.  

Laboratory reports first identified a potential prostate 
condition in March 2002, over 55 years after separation.  The 
veteran's private medical records confirm an April 2002 
diagnosis of stage IV prostate cancer with bone metastasis.  
The veteran's treating physicians offered no opinion as to 
the likely cause of his prostate cancer.  Medical records 
provide no evidence suggesting a link between prostate cancer 
and a disease or injury suffered in service.  The Board 
acknowledges that, by advancing this claim, the appellant 
herself may be asserting that the veteran's prostate cancer 
was causally linked to his service.  However, while the 
appellant as a layperson is competent to provide evidence 
regarding injury and symptomatology, she is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.

Under Espiritu, the Board must also reject the appellant's 
assertion that battle conditions such as combat fatigue, 
malnutrition, exposure to the elements, bomb fighting, 
infectious insect bites, and dirty drinking water led to the 
veteran's cardiorespiratory arrest.  Because the only 
evidence in its favor comes from a source unqualified to 
offer such testimony, this contention holds no probative 
value.  As a layperson, the appellant is not qualified to 
provide competent medical evidence of whether it is 
etiologically possible for any of the aforementioned 
conditions to lead to cardiorespiratory arrest.  
Additionally, as a layperson, the appellant is not qualified 
to provide a competent opinion as to whether or to what 
degree battle conditions caused cardiorespiratory arrest in 
this particular case.  The only competent medical evidence of 
record appears on the veteran's death certificate and 
directly contradicts the assertion that anything other than 
cancer of the prostate caused the veteran's cardiorespiratory 
arrest.  
 
Because there is no competent evidence suggesting a causal 
link between the veteran's prostate cancer and his service, 
and because of the length of time following service prior to 
the veteran's diagnosis with prostate cancer, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for cause of death.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


